Citation Nr: 0614426	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  93-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
cervical spine disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to a special monthly pension based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.



REPRESENTATION

Appellant represented by:	Barbara Straus




WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1967 to February 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June 1996 and September 1997 rating decisions by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2004, the veteran testified at a Travel Board hearing 
before the undersigned at the RO.  The veteran has expressed 
concern that he was not afforded a Board hearing, but a 
Decision Review Officer (DRO) hearing.  Although the hearing 
transcript was incorrectly marked as a DRO hearing, the 
veteran's June 2004 hearing was a Board hearing.

At the hearing, it was clarified to the veteran that the 
issues listed on the front page of this decision were the 
only issues in appellate status and before the Board.  The 
veteran questioned whether the issue of an earlier effective 
date for a right shoulder disability had been resolved.  The 
Board notes that in July 1999, the Court of Appeals for 
Veterans Claims affirmed a May 1997 Board decision, which 
denied an earlier effective date for a right shoulder 
disability.  Thus, that matter has been resolved.  The issues 
of an increased rating for his right shoulder disability and 
service connection for pain syndrome are referred to the RO 
for appropriate action.  Since service connection for a 
cervical spine disability is being granted in this decision, 
the issue of service connection for pain syndrome should also 
be considered on a secondary basis to the cervical spine 
disability.  


FINDINGS OF FACT

1.  In a December 1990 rating decision, the RO denied service 
connection for a neck disability.  The veteran did not 
perfect an appeal.

2.  Evidence submitted since the RO's December 1990 rating 
decision is new and material.  

3.  A cervical spine disability is medically attributable to 
service.  

4.  The veteran is not helpless or blind or nearly helpless 
or blind, and/or a patient in a nursing home because of 
mental or physical incapacity; he does not require the daily 
assistance of another person to perform the activities of 
daily living or to protect himself from the dangers of his 
environment.

5.  The veteran is not substantially confined to his home or 
immediate premises by reason of disability or disabilities, 
which it is reasonably certain will remain throughout his 
lifetime.

6.  The veteran does not have a single permanent disability 
rated 100 percent disabling with has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems.


CONCLUSIONS OF LAW

1.  The RO's December 1990 rating decision that denied 
service connection for a neck disability is final.  38 
U.S.C.A. § 7105 ((West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's December 1990 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005),West 2002); 38 C.F.R. § 3.156 (2005).

3.  A cervical spine disability was incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  The criteria for special monthly pension based on the 
need for regular aid and attendance of another person or by 
reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 
1521 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 3.352 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neck Disability

There was a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The veteran's claim for service connection for a 
cervical spine disability will be granted.  As such, any 
deficiencies with regard to VCAA processing of this issue are 
harmless and nonprejudicial.  

The service medical records document that on December 27, 
1967, the veteran was in a physical altercation.  He was hit 
with a chair or similar object across his right shoulder or 
neck.  Initial evaluation the next day noted that he had a 
possible broken clavicle.  Further evaluation revealed that 
he had a contusion of the right shoulder and left chest.  X-
rays of the right shoulder revealed no evidence of fracture 
or dislocation.  Thereafter, the veteran continued to report 
right shoulder and right arm complaints.  He also indicated 
that he had tingling of the right hand.  A partial 
acromioclavicular separation was diagnosed.  He did not 
report any neck complaints nor were any clinical findings or 
diagnosis made with regard to the neck.  The veteran 
subsequently went before a medical board due to psychiatric 
concerns.  He was thereafter hospitalized.  Eventually, the 
veteran was recommended for discharge.  Other than a 
psychiatric diagnosis, it was also noted that the veteran had 
chronic subluxation of the right acromioclavicular joint with 
probable post-traumatic arthritis.  The veteran was separated 
from service in May 1969.  

The veteran applied for service connection for a right 
shoulder disability after discharge.  In conjunction with his 
claim, he was afforded a VA examination in April 1969, which 
revealed right shoulder disability.  The diagnosis was 
chronic subluxation of the right acromioclavicular joint.  
The veteran's grip strength was good and no cervical spine 
disability was diagnosed.  In an August 1969 rating decision, 
service connection was granted for chronic subluxation of the 
right acromioclavicular joint.

In September 1971 and November 1977, the veteran was afforded 
VA examinations.  In September 1971, the veteran reported 
right shoulder complaints.  In September 1977, the veteran 
also reported right arm and hand complaints and indicated 
that he had no grip strength in the right hand.  The examiner 
noted that the veteran did not have limitation in the range 
of motion of the cervical spine and there were no 
deformities.  

Private medical records reveal that in September 1984, the 
veteran fell while trying to close some windows at his place 
of employment.  The veteran reported that he had pain in the 
right lumbosacral area and some muscle spasms going up into 
the mid dorsal area, lateral to the spine, as well as some 
right cervical and lower cervical muscle spasms.  However, 
current range of motion was normal, neurological testing was 
normal, reflexes and sensation were intact, and x-rays were 
normal.  In December 1985, he underwent a myelogram that 
showed minimal spondylosis involving the lower cervical area.  
Otherwise, the myelogram was unremarkable.  

In October 1989, the veteran reported that he had neck 
swelling on VA examination.  Neurological testing of the 
cervical spine was within normal limits.  X-rays revealed no 
significant abnormality.  

In February 1990, the veteran was hospitalized by VA.  He 
reported that he had injured his back while working.  It was 
noted that he probably had chronic low back pain.  There was 
no mention of the cervical spine.  June 1990 VA records 
revealed limitation of motion of the cervical spine.  

In a December 1990 rating decision, service connection was 
denied for a neck condition.  The veteran did not perfect an 
appeal.  Therefore, the December 1990 RO decision is final.  
38 U.S.C.A. § 7105.  However, a claim may be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was amended during the lengthy course of this 
appeal.  This amendment is inapplicable in this case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service connection 
was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence that has not been previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration.  
The evidence is neither cumulative nor redundant and, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The 
pertinent VA law requires that in order to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  The denial in this case was based on a finding 
of no cervical spine disability during service or on VA 
examination.  Since the prior final decision, evidence has 
been added to the claims file.  

A June 1991 magnetic resonance imaging revealed a mild 
posterior disc bulge of the C3-4 level.  An August 1991 
computerized tomography of the cervical spine revealed no 
evidence of herniation.  In December 1991, the veteran 
reported having neck pain.  He was afforded a VA examination.  
At that time, the veteran reported that his problems started 
when he was hit by a chair during service.  He related that 
he had problems with the back of his neck.  The diagnosis was 
chronic pain syndrome.  

In June and August 1992, the veteran reported to a private 
examiner that he had neck pain since he was hit by a chair 
during service.  On examination in August 1992, there was 
limitation of motion of the neck.  The diagnosis was history 
of pain in the right neck, shoulder, and arm following a 
beating with a chair in 1967, with a diagnosis of chronic 
subluxation of the right acromioclavicular joint and symptoms 
suggesting a possible reflex sympathetic dystrophy.  It was 
also noted that he had a history of bulging cervical discs.  

In November 1994, the veteran was seen by D.G.R., M.D.  It 
was noted that the veteran had initially injured his neck and 
right shoulder in Vietnam.  It was documented that in August 
1994, the veteran was in an elevator when it malfunctioned, 
jerked him around, and his TENS unit was broken.  He 
subsequently had neck and shoulder pain.  The current 
diagnosis was multiple cervical disc rupture.  The veteran 
was subsequently diagnosed as having reflex sympathetic 
dystrophy, foraminal stenosis, herniated nucleus pulposus, 
and traumatic cervical myofasciitis, which was superimposed 
on cervical spondylosis and foraminal stenosis.  

In January 1995, the veteran was afforded a VA examination.  
At that time, the veteran reported that his problems began 
when he was hit with the chair during service and that he had 
suffered another traumatic episode with the elevator 
incident.  He also related that when he was working, he had 
fallen and injured his low back.  Physical examination 
resulted in diagnoses of chronic pain syndrome, chronic 
myofascial pain syndrome, history of trauma to the cervical 
and lumbar spine, and history of injury to the right 
shoulder.  

In April 1995,the veteran was afforded another VA 
examination.  The veteran reported that he had had neck and 
shoulder pain since he was hit by a chair during service.  He 
was symptomatic on examination.  The examiner noted that he 
had a history of trauma to the right neck and shoulder.  

In May 1996, the veteran was seen by Dr. D.G.R.  This 
physician noted that VA had determined that the veteran did 
not have a cervical spine injury during service.  He opined 
that this seemed to be an attempt to make an arbitrary 
decision between the cervical spine and the neck.  He noted 
that the veteran had an inservice medical report dated 
December 28, 1967, which reflected that the veteran had been 
hit by a chair in the neck.  He indicated that this occurred 
in Nice, not in Vietnam, which is what he had noted earlier.  
He opined that the veteran's reports of tingling in the 
arm/forearm/hand were most likely cervical spine symptoms.  
Dr. D.G.R. noted that the veteran had been in an elevator 
malfunction and that x-rays subsequent to that showed 
foraminal stenosis, which would not have been present two 
months later.  Rather, the elevator incident aggravated a 
preexisting cervical spine condition.  In sum, this physician 
essentially indicated that the veteran had a cervical spine 
injury during service.  That injury resulted in disability 
that was later aggravated by the elevator malfunction 
incident.  

In July 1997, the veteran was afforded a VA aid and 
attendance examination.  The veteran reported that during 
service, he was hit with a chair which injured his shoulder, 
neck, and upper back.  Current neck disability was 
demonstrated.  

In September 2000, a VA examiner reviewed the veteran's 
history of reported cervical traumas.  The examiner stated 
that it was "impossible to relate the exact trauma date that 
coincided with his spinal disorder."  The examiner went on 
to consider whether the veteran's myofascial pain syndrome 
was due to his cervical spine disorder.  The examiner stated 
that he thought it was all continuously related to the 
acromioclavicular separation, supraspine disorder, and his 
postcervical trauma.  The examiner though that the veteran 
developed a reflex sympathetic dystrophy.  

At the June 2004 Travel Board hearing, the veteran testified 
that his neck was injured when he was hit by a chair during 
service.  Later, when the ship was in a storm, he said that 
he suffered a whiplash type of injury.  

The additional evidence since the December 1990 rating 
decision is new and material because it includes competent 
medical evidence that addresses the prior evidentiary defect.  
Specifically, Dr. D.G.R. indicated that the veteran suffered 
a cervical spine injury during service and that this injury 
resulted in disability that was later aggravated by the 
elevator malfunction incident.  Therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  A claim for 
service connection generally requires competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
38 C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the veteran was hit by a chair during service.  
His neck was one of the areas hit.  He did not make any 
immediate complaints regarding his neck nor was any 
disability diagnosed.  After service, there are no findings, 
treatment, or diagnosis of a neck disability until the 
1980's.  From that point onward, the veteran reported that 
his initial neck/cervical spine problems originated when he 
was hit by a chair during service.  The veteran was involved 
in two post-service accidents.  In 1984, the veteran fell 
while trying to close some windows at his place of 
employment.  Although he complained of neck pain, examination 
was normal.  The second incident occurred when an elevator 
malfunctioned in August 1994 and he was diagnosed with a 
cervical disability.  

A private physician attributed current neck disability to 
service.  This physician explained that the x-ray findings 
after the elevator incident were not consistent with a two-
month old injury.  The incident where the veteran fell in 
1984 had apparently not resulted in cervical injury, based on 
the examination.  Thus, the x-ray findings would not be due 
to that incident, either.  The private physician opined that 
the veteran complaints of hand tingling, which were present 
since service, were related to the inservice incident.  In 
September 2000, a VA physician stated that it was impossible 
to relate the exact trauma date that coincided with his 
spinal disorder, but opined that the veteran's problems were 
continuously related to the acromioclavicular separation, 
supraspine disorder, and his postcervical trauma.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In this case, the private physician's opinion is credible and 
probative.  He saw the veteran over a period of time when he 
was having neck complaints.  He examined the veteran and 
evaluated the medical findings.  He reviewed the veteran's 
history.  He explained the reasons for his conclusion.  The 
VA examiner was inconclusive regarding his opinion of the 
veteran's neck disability.  In sum, the Board finds that 
private physician's opinion more probative.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion.)  There is no medical 
opinion concluding that the current neck disability is not 
due to service.  As such, the Board concludes that the most 
probative evidence supports the veteran's claim.  
Accordingly, service connection is warranted for a cervical 
spine disability.  

Special Monthly Pension

As to this issue, the Board is required to address VCAA that 
became law in November 2000.  The VCAA provides, among other 
things, that the VA will make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in April 2001.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was with adequate provided 
notice.  Following the notice, the August 2001 and October 
2004 supplemental statements of the case constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any possible 
defect or deficiency in the VCAA notice has resulted in any 
prejudice in the adjudication of his appeal. See Mayfield, 
supra, rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006).    Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has made efforts to develop the record.  The 
veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent evidence of record to decide the claim, 
as will be discussed.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The veteran has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
The Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, a remand would serve no useful purpose for the 
issues being decided.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).  The veteran has various disabilities.  He has 
a cervical spine disability as previously discussed; he has a 
right acromioclavicular separation, a scar of the left hand; 
myofascial pain syndrome which affects the neck, shoulder, 
chest, and upper back; a low back disability to include 
herniated nucleus pulposus of L4-5; duodenal ulcer; a right 
ear disability; headaches; a right hand disability; a 
psychiatric disorder; and a skin disorder of the toenails.  

In January 1995, the veteran was afforded a VA psychiatric 
examination.  The veteran was neatly and casually dressed.  
He was nicely groomed.  He had a slight stutter and was 
fidgety.  His affect was constricted.  He was oriented.  His 
memory was intact, although he could not recall the President 
who preceded President Reagan.  He was aware of current news.  
He did not appear to be having hallucinations or delusions 
nor was he homicidal or suicidal.  The diagnosis was anxiety 
disorder, not otherwise specified.  

In July 1997, the veteran was afforded a VA aid and 
attendance examination.  The veteran reported that during 
service, he was hit with a chair which injured his shoulder, 
neck, and upper back.  The veteran related that he wore a 
TENS unit all of the time, although he was not wearing it the 
day of the examination.  Currently, the veteran indicated 
that he had pain constantly over the entire right side of the 
trunk, right upper extremity, and right side of the neck.  He 
stated that the TENS unit relaxed the affected areas.  The 
veteran related that he had also undergone surgery for a 
peptic ulcer, that he was taking Prilosec, and that he did 
not currently have any problems with that.  The veteran also 
stated that his toenails were rotting off.  

The veteran was driven to the examination by a nursing 
assistant.  The veteran was not hospitalized nor was he 
permanently bedridden.  His vision was good with glasses.  
The veteran reported that he had not worked since 1987.  He 
was capable of handling his own funds.  The veteran did not 
report anything in the way of dizziness, bowel or bladder 
incontinence, loss of memory, or loss of balance.  He 
reported that he took care of all of his own daily living 
needs.  He cooked for a family of five, washed clothes, did 
light housework, supervised the children, and would take the 
children places.  He did his own driving around town.  He 
felt insecure in the bathtub because he did not have handles 
on it and was afraid of falling.  

Physical examination revealed that the veteran had normal 
posture and gait.  His nutrition was adequate.  His blood 
pressure was 122/74.  The left upper extremity had full range 
of motion, excellent strength, and normal sensorium.  The 
right upper extremity had flexion to 110 degrees, and to 130 
degrees with discomfort.  Range of motion of the elbows was 
full.  His wrists had normal range of motion.  The veteran 
claimed to have a weird type of burning sensation over the 
whole right side of the neck, right shoulder, right upper 
extremity, and right anterior and posterior thorax to the 
midline and going down to just below the scapula.  His grip 
appeared to be good in the right hand with good dexterity.  

The examination of the lower extremities revealed hip flexion 
to 130 degrees with full extension and normal circumduction.  
The knees had no deformities and full range of motion.  The 
ligaments were intact.  The ankles showed normal dorsiflexion 
of about 20 degrees and 40 degrees of plantar flexion.  There 
was mild pes planus bilaterally and there was severe fungus 
infection of the toenails and some of the skin of the feet.  
The trunk revealed no rotoscoliosis.  The shoulders and 
pelvis were level.  Palpation of the trunk resulted in the 
veteran reporting the weird pain.  The muscles were equally 
developed on both sides.  There was no winging of the 
scapula.  The veteran was able to flex forward 60 degrees, 
extend 20 degrees, rotate bilaterally to 70 degrees, and side 
bend bilaterally to 30 degrees.  The cervical spine flexed 60 
degrees, extended about 60 degrees, rotated bilaterally to 
about 75 degrees, and side-bended to about 30 degrees with 
complaints of rightness.  The heart evaluation was normal.  

The diagnoses were chronic myofascial pain syndrome, status 
post surgery for peptic ulcer disease, fungal involvement of 
the feet and toenails, and chronic anxiety.  It was 
previously noted that the veteran had a chronic myofascial 
pain syndrome.  A computerized tomography of the cervical 
spine revealed no significant abnormalities.

In correspondence , the veteran asserted that he had serious 
problems with all of his activities of daily living and had 
serious problems just putting on his clothing.  

In June 2004, the veteran testified at the Travel Board 
hearing that he was able to walk 3-4 blocks and then needed 
to sit down.  He did not engage in physically demanding 
activities such as sports.  The veteran indicated that he did 
minor chores around the house, such as cooking, washing 
clothing, and going to the store.  He indicated that his wife 
also helped him by putting patches on the back of his neck 
and putting cream on the back of his neck, shoulder, and 
arms, where he could not see.  She also adjusted his TENS 
unit.  

Under the law, increased pension benefits are payable to a 
veteran who needs the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The 
veteran is considered to be in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or 
nearly blind; whether the person is a patient in a nursing 
home because of incapacity; or whether the veteran 
establishes a factual need for aid and attendance.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  The criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  38 C.F.R. § 
3.352(a).  It is only necessary that the evidence establish 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  

In this case, the criteria for aid and attendance benefits 
are not met.  The veteran's vision is good with the use of 
glasses and he is not blind.  He is not a patient in a 
nursing home because of incapacity.  Moreover, the veteran 
does not establish a factual need for aid and attendance.  
Although the veteran has reported that he has difficulty 
putting on clothing, the physical examinations and the 
veteran's testimony at his hearing show that he is relatively 
active, although not with physically demanding activities.  
Likewise, although his wife puts cream on his back and helps 
with his TENS unit, the veteran is able to attend to his 
daily needs and helps to care for his family with cooking, 
laundry, light housework, and errands.  

The objective evidence does not show that the veteran is 
unable to attend to the wants of nature nor that he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances because he does not have any.  He is able to feed 
himself and actually prepares his own meals and meals for his 
family; he does not have incapacity that requires assistance 
on a regular basis to protect himself from hazards or dangers 
incident to his daily environment.  The veteran takes his 
children on errands and runs errands on his own.  He leaves 
his home daily and not merely for medical appointments.  He 
is independent and can manage his own affairs.

Accordingly, the Board concludes that the requirements for 
special monthly pension based upon the need for regular aid 
and attendance of another person have not been met.

If the veteran is not in need of regular aid and attendance, 
consideration will be given as to whether the veteran is 
housebound.  This benefit provides an alternate basis for 
special monthly pension.  38 C.F.R. § 3.351(d).  Housebound 
benefits are warranted if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
VA's Schedule for Rating Disabilities (not including ratings 
based upon unemployability under 38 C.F.R. § 4.17 of this 
chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351 (d).

In this case, the criteria for housebound benefits are not 
met.  With regard to his disabilities, the veteran does not 
meet the rating criteria.  He does not have a single 
permanent disability rated 100 percent disabling under the 
VA's Schedule for Rating Disabilities.  The rating criteria 
for the spine have been amended during the time that the 
veteran's appeal has been ongoing.  Under the former 
criteria, in order for a 100 percent rating to be warranted, 
the competent medical evidence would have to show that the 
veteran complete bony fixation (ankylosis) of the spine at an 
unfavorable angle.  Under the new criteria, in order for a 
100 percent rating to be warranted for the spine, the 
competent medical evidence would have to show unfavorable 
ankylosis of the entire spine.  The veteran does not have 
ankylosis of his spine.  The competent medical evidence shows 
that he can move his cervical, thoracic, and lumbar parts of 
the spine, and he has not contended otherwise.  

With regard to his right shoulder, a 100 percent rating is 
not provided in the rating criteria.  With regard to the scar 
of the left hand, a 100 percent rating is not provided in the 
rating criteria.  With regard to his myofascial pain 
syndrome, a 100 percent rating is not provided in the rating 
criteria.  With regard to his duodenal ulcer, a 100 percent 
rating is not provided in the rating criteria.  With regard 
to his right ear, the competent medical evidence would have 
to show that the veteran had Meniere's syndrome with attacks 
occurring more than once a week or a malignant neoplasm of 
the ear.  The veteran does not have either of these.  With 
regard to his headaches, a 100 percent rating is not provided 
in the rating criteria.  With regard to a right hand 
disability, a 100 percent rating is not provided in the 
rating criteria.  With regard to the fungal infection of the 
toenail, the rating criteria has been amended during the time 
that the veteran's appeal has been ongoing.  However, neither 
version provides for a 100 percent rating.  

With regard to the veteran's psychiatric disability, the 
competent medical evidence would have to show that the 
veteran had total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9400.  That is not the case.  
The veteran has not reported having such psychiatric symptoms 
nor were they shown on psychiatric evaluation.  None of those 
criteria is demonstrated.  

Thus, the veteran does not have the required 100 percent 
disability rating.  Very few of his disabilities may be rated 
as 100 percent disabling.  None of his spine, ear, and 
psychiatric disabilities warrants a total rating.  The 
remainder of his disabilities are not ratable for totally 
disabling.  

Moreover, the veteran is not factually housebound.  He goes 
to the store as needed.  He is able to leave his home 
environment and does so.  He is not substantially confined to 
his dwelling and the immediate premises and it is not 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
Accordingly, the Board concludes that the requirements for 
special monthly pension at the housebound rate are not met 
and the appeal for special monthly pension must be denied.  
The claim may be reopened at any time, of course, by 
submitting appropriate evidence to the RO.  


ORDER

Service connection for a cervical spine disability is 
granted.  

Special monthly pension based on the need for regular aid and 
attendance of another person or by reason of being housebound 
is denied.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


